Name: Fourteenth Commission Directive 92/8/EEC of 18 February 1992 adapting to technical progress Annexes III, IV, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: chemistry;  European Union law
 Date Published: 1992-03-17

 Avis juridique important|31992L0008Fourteenth Commission Directive 92/8/EEC of 18 February 1992 adapting to technical progress Annexes III, IV, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 070 , 17/03/1992 P. 0023 - 0024 Finnish special edition: Chapter 13 Volume 22 P. 0006 Swedish special edition: Chapter 13 Volume 22 P. 0006 FOURTEENTH COMMISSION DIRECTIVE 92/8/EEC of 18 February 1992 adapting to technical progress Annexes III, IV, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Directive 91/184/EEC (2), and in particular Article 8 (2) thereof, Whereas, on the basis of the available information, the substances, colouring agents, preservatives, and ultraviolet filters whose date of admission expired on 31 December 1991 should continue to be used in cosmetic products for a further six months; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the removal of technical barriers to trade in the cosmetic products sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/768/EEC is hereby amended as follows: 1. In Annex III, Part 2, the date of 31 December 1991 in the 'allowed until' column is replaced by that of 30 June 1992 for the following substance: 2.1,1,1-Trichloroethane (methyl chloroform); 2. In Annex IV, Part 2, the date of 31 December 1991 in the 'allowed until' column is replaced by that of 30 June 1992 for the following numbers and denominations: 26 100, 73 900, 74 189, Solvent Yellow 98 and 15 585; 3. In Annex VI, Part 2, the date of 31 December 1991 in the 'allowed until' column is replaced by that of 30 June 1992 for the following substances: 2. Chlorphenesin (INN) 15. Benzethonium chloride (INN) (+) 16. Benzalkonium chloride (INN), bromide and saccharinate (+) 20. Hexamidine (INN) and its salts (including isethionate and 4-hydroxybenzoate) (+) 21. Benzylhemiformal (a 1: 1 mixture of benzyloxymethanol and (benzyloxymethoxy) methanol) 26. Glutaraldehyde 27. 3-Decyloxy 2-hydroxy-1-amino propane-hydro-chloride (Decominol) (INN); 4. In Annex VII, Part 2, the date of 31 December 1991 in the 'allowed until' is replaced by that of 30 June 1992 for the following substances: 1. N-Propoxylated ethyl-4-aminobenzoate (mixed isomers) 2. Ethoxylated ethyl-4-aminobenzoate 4. Glycerol 1-(4-aminobenzoate) 5. 2-Ethylhexyl 4-dimethylaminobenzoate 6. 2-Ethylhexyl salicylate 12. Isopentyl-4-methoxycinnamate (mixed isomers) 13. 2-Ethylhexyl 4-methoxycinnamate 16. 2-Hydroxy-4-methoxy-4-methylbenzophenone (mexenone) 17. 2-Hydroxy-4-methoxybenzophenone-5 sulphonic acid and sodium salt (Sulisobenzone and Sulisobenzone sodium) 24. Alpha-(2-Oxoborn-3-ylidene) toluene-4-sulphonic acid and its salts 25. 3(4-Methylbenzylidene)-d-1-camphor 26. 3-Benzylidene camphor 28. 4-Isopropyl-dibenzoylmethane 29. 4-Isopropylbenzyl salicylate 31. 1-(4-tert-Butylphenyl)-3-(4-methoxyphenyl) propane-1-3-dione 32. 2,4,6-Trianilino-(p-carbo-2-ethylhexyl-1-oxi)- 1,3,5-triazine. Article 2 1. Regardless of the dates of admission mentioned in Article 1, Member States shall take all the necessary measures to ensure that as from 1 July 1992, for the substances referred to in Article 1, neither manufacturers nor importers established in the Community shall place on the market products which do not comply with the requirements of this Directive. 2. Member States shall take the necessary measures to ensure that the products referred to in paragraph 1 containing the substances referred to in Article 1 cannot be sold or otherwise disposed of to the final consumer after 30 June 1993 if they do not comply with the requirements of this Directive. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 December 1992. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 February 1992.For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 262, 27. 9. 1976, p. 169. (2) OJ No L 91, 12. 4. 1991, p. 59.